EXHIBIT 10.74
Amendment No. 2
To
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006, as
amended
(Hereinafter referred to as the “Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
NORTH EAST INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
(Hereinafter referred to as the “Company”)
And
CASTLEPOINT REINSURANCE COMPANY LTD.
CASTLEPOINT INSURANCE COMPANY
(Hereinafter referred to as the “Reinsurer”)
WHEREAS, the Reinsurer and the Company are parties to the Original Agreement as
amended by Combined Amendment No. 1 and wish to further amend the Agreement
effective October 1, 2008; and
WHERAS, The Reinsurer and the Company wish to terminate the Agreement effective
December 31, 2008, if certain conditions are satisfied.
NOW THEREFORE, the parties hereby agree to as follows:
1. Notwithstanding the terms of Article VI of the Agreement that the quota share
participation of the Reinsurer be a minimum of 25% and a maximum of 50%, for the
quarter commencing October 1, 2008 and ending December 31, 2008 only, the quota
share participation of CastlePoint Reinsurance Company shall be 17.5%.
2. The Agreement shall terminate effective 11:59 PM on December 31, 2008 upon
the effective date of the Quota Share Reinsurance Agreement, intended to be
effective January 1, 2009, between the Reinsurer and the companies comprising
the Company plus CastlePoint Insurance Company (in its capacity as a Company and
not Reinsurer), Hermitage Insurance Company, and Kodiak Insurance Company.
3. a. Except as specifically set forth in this Amendment, the Agreement shall
remain in full force and effect without modification thereto.
     b. This Amendment may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 



--------------------------------------------------------------------------------



 



     c. This Amendment and all actions arising out of or in connection with this
Amendment shall be governed by and construed according to the laws of the State
of New York, exclusive of the rules with respect to conflict of laws.
IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be executed.

          TOWER INSURANCE COMPANY OF NEW YORK
    By:   /s/ Francis M. Colalucci      Name:   Francis M. Colalucci    
Title:   SVP, Treasurer, CFO     Date:   1/29/09     TOWER NATIONAL INSURANCE
COMPANY
    By:   /s/ Francis M. Colalucci     Name:   Francis M. Colalucci     Title:  
SVP, Treasurer, CFO     Date:   1/29/09     PRESERVER INSURANCE COMPANY
    By:   /s/ Patrick J. Haveron      Name:   Patrick J. Haveron     Title:  
President     Date:   1/29/09     NORTH EAST INSURANCE COMPANY
    By:   /s/ Patrick J. Haveron      Name:   Patrick J. Haveron     Title:  
CEO     Date:   1/29/09     MOUNTAIN VALLEY INDEMNITY COMPANY
    By:   /s/ Patrick J. Haveron      Name:   Patrick J. Haveron     Title:  
President     Date:   1/29/09     CASTLEPOINT REINSURANCE COMPANY, LTD
    By:   /s/ Joel Weiner      Name:   Joel Weiner     Title:   SVP & CFO    
Date:   1/29/09      CASTLEPOINT INSURANCE COMPANY
    By:   /s/ Robert W. Hedges     Name:   Robert W. Hedges     Title:  
Managing Vice President     Date:   1/29/09    

 